NIX, Judge.
Plaintiff in Error, Patterson Cudjo, hereinafter referred to as defendant, was charged by information in the District Court of Oklahoma County, Oklahoma with the crime of Rape in the First Degree. He was tried by a jury, found guilty, and sentenced to the State Penitentiary at Mc-Alester for the rest of his natural Life. He filed his appeal in this Court within the time prescribed by law, however, no briefs have ever been filed by defense counsel, nor was an appearance made when the cause was set on the Oral Argument Docket January 20, 1965. This Court had no alternative but to submit it on the record.
Where defendant appeals from a judgment of conviction, and no briefs are filed or argument presented, this Court will examine the evidence to ascertain if it supports the verdict; and examine the instructions excepted to, and the judgment, and if no fundamental error is apparent, the judgment will be affirmed.
Because of the seriousness of the crime involved, and the life sentence, this Court has very, very carefully examined the record in this cause.
There being no fundamental error apparent, we find that tire evidence is sufficient to support the verdict, and we find no error that would warrant a reversal of this case.
The judgment and sentence of the trial court is hereby affirmed.
BUSSEY, P. J., and BRETT, J., concur.